Name: Council Regulation (EEC) No 1209/83 of 17 May 1983 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 6 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1209/ 83 of 17 May 1983 amending Regulation (EEC) No 1079/ 77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Article 1 Regulation (EEC) No 1079 /77 is hereby amended as follows : Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), 1 . In Article 1 ( 1 ), the expression 'during the 1980 / 81 , 1981 / 82 , 1982 / 83 and 1983 / 84 milk years' shall be replaced by the expression 'during the 1980 / 81 , 1981 / 82 , 1982/ 83 , 1983 / 84 and 1984 / 85 milk years'. Having regard to the opinion of the Economic and Social Committee ( 3 ), 2 . The following is added to Article 2 : '5 . For the 1983 / 84 milk year , the levy shall be 2 % of the target price for milk.' 3 . Article 2a shall be replaced by the following : Whereas Regulation (EEC) No 1079 /77 ( 4 ), as last amended by Regulation (EEC) No 1189 / 82 ( 5 ), introduced a co-responsibility levy to apply until the end of the 1983 / 84 milk year and covering, in principle , all milk supplied to dairies and certain sales of milk products at the farm; Whereas the object of that levy was to establish a better balance on the market for milk by creating a more direct connection between production and the scope for disposal for milk products , in view of the importance of the public interests involved ; whereas , the data and forecasts at present available show that the abovementioned objectives will probably not be reached at the end of the period laid down ; whereas it is therefore necessary , first , to extend application of the said levy to cover the 1984 / 85 milk year and, secondly , to maintain for the 1983 / 84 milk year the rate of the levy at its current level ; Whereas , to take account of varying conditions of production , it seems equitable to provide for the adoption of measures in order to support the incomes of small-scale milk producers , 'Article 2a For the 1983 / 84 milk year , the Council , acting by a qualified majority on a proposal from the Commission , shall adopt measures in order to support the incomes of small-scale milk producers . The expenditure on such measures may not exceed 120 million ECU. By way of derogation from Article 6 , the rules of application of this Article shall be adopted by the Commission .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . ( ») OJ No C 32 , 7 . 2 . 1983 , p. 57 . (*) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 3 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( 5 ) OJ No L 140 , 20 . 5 . 1982 , p. 8 . It shall apply with effect from 23 May 1983 . 21 . 5 . 83 Official Journal of the European Communities No L 132/ 7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE